DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, method of treating cancer, claims 32, 36-38, 40, 42, 44, 48, 50, 54, 59, 60, 65, 65, and 69 in the reply filed on 02/01/2022 is acknowledged.

Claims 51, 55-58 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

A preliminary amendment was filed on 08/27/2021.

Information Disclosure Statement
	An information disclosure statement was filed 08/27/2021.

	The application was made Special under the Patent Prosecution Highway Program and Petition under 37 CFR 1.102(a) on 10/07/2021.

Specification
The abstract of the disclosure is objected to because it is not descriptive of the claimed invention.  Correction is required.  See MPEP § 608.01(b).


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 36-38, 40, 42, 44, 48, 50, 54, 59, 60, 65, 65, and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	
	The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.


 	The invention provides for a method of treating a condition wherein that condition is cancer comprising implanting a biomaterial into a subject, wherein the biomaterial comprises a first plurality of geometric elements and a therapeutically effective amount of a therapeutic agent wherein a first geometric element of a plurality of elements is formed by a first porous border, wherein the first porous border comprises a polymer and the therapeutic agent; a second geometric element of the first plurality of geometric elements is formed by a non-porous border and first solid region comprising the polymer , wherein the therapeutic agent cannot diffuse into the second geometric element from the first porous border; the first solid region is adjacent to and within the non-porous border, and a portion of the first porous border is adjacent to a portion of the non-porous border.

(2) The state of the prior art
 	The treatment of various conditions using a drug delivery system that can provide sustained release is well known in the art.

(3) The relative skill of those in the art
	The relative skill of the those in the art is high and entails medical practitioners and Ph.D. researchers.

(4) The predictability or unpredictability of the art
	 The unpredictability of  cancer treatment is very high.  The true fact of the state of the art in cancer treatment is that a patient’s response to treatment  cannot be predicted a priori but must be determined from a case to case by painstaking experimental study.  

(5) The breadth of the claims
	The claims are very broad.  The claims are directed to the generic treatment of all cancers, regardless of etiology, stage, or the patient’s age, general health, or existing co-morbidities.
 
(6) The amount of direction or guidance presented
	The specification gives a general outline of the types of cancer envisioned for treatment, as well as the treatment goals which would fall under the definition of “treatment”.  However, The specification provides no guidance, in the way written description, of an experimental model with exeperimental data showing treatment of any of the disclosed cancers. Even so, treatment of one specific cancer would not predictably mean treatment of any other type of cancer, and certainly not all types.  This is because it is not obvious from the disclosure of one species, what other species will work. In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing  the desired result. A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds fall within the scope of a claim will possess the alleged activity.  See In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724. Applicant has not done so to the point that an ordinary 


 (7) The presence or absence of working examples
	The specification provides working examples of drug release profiles for the implant using 5-FU, however at no point is there experimental data showing improvement in patients suffering from any form of cancer.

 (8) The quantity of experimentation necessary
	Since the significance of  using the claimed method on any form of cancer is unpredictable, one of ordinary skill in the art would be burdened with undue "painstaking experimentation study" to determine which compounds are useful for any one specific type of cancer. Even so, a showing of treatment of one type of cancer does not predictably translate to  effective treatment of another. 

For these reasons, enablement for a treatment of cancer has not been shown to sufficient degree.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 36-38, 40, 42, 44, 48, 50, 54, 60, 65, 65, and 69   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,926,005 (US’005). Although the claims at issue are not identical, they are not patentably distinct from each other because US’005 teaches a biomaterial implant which comprises a first plurality of geometric elements and a therapeutically effective amount of a therapeutic agent wherein a first geometric element of a plurality of elements is formed by a first porous border, wherein the first porous border comprises a polymer and the therapeutic agent; a second geometric element of the first plurality of geometric elements is formed by a non-porous border and first solid region comprising the polymer , wherein the therapeutic agent cannot diffuse into the second geometric element from the first porous border; the first solid region is adjacent to and within the non-porous border, and a portion of the first porous border is adjacent to a portion of the non-porous border (claim 1). The first geometric element comprises an empty space within the first porous border (claim 2). The first geometric element is .



Conclusion
	No claims are allowed.	

Patents by Engquist, Dong and Rolfe are cited for a showing of a state of the art in drug delivery devices.


						
					Correspondence		




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz